DETAILED ACTION
This action is a response to communication filed November 17th, 2020.
Claims 21-40 are pending in this application.  Claims 1-20 are canceled, and claims 21-40 are newly presented, via Preliminary Amendments.
This application is a continuation of application nos. 16/778,566, filed on January 31st, 2020, which has matures into patent no. 10,848,451.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application no. 10,848,451.

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to generate or modify the first micro-application so as to include the indirect link to the second micro-application.

Instant Application
Reference Application 17/392,631
Claims 21, 30, and 40
Claims 1, 12, and 20
Claims 22 and 31
Claim 2 and 13
Claims 23 and 32
Claims 3 and 14

Claims 4 and 15
Claims 25 and 34
Claims 5 and 16
Claims 26 and 35
Claims 6 and 17
Claims 27 and 36
Claims 8 and 18
Claims 28 and 37
Claims 9 and 19
Claims 29 and 38
Claim 10
Claim 39
Claim 11



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paliga et al (U.S. Patent Publication no. 2021/0118269, hereinafter Paliga).

With respect to claims 21, 30, and 40, Paliga discloses a computer-implemented method and system, comprising: 
receiving a request to generate or modify a first micro-application actor (paragraph [0052], lines 7-12, apps, widgets, and modals engine 304) of a platform for developing context for data (paragraph [0064]), wherein: 
combination of information that feeds into the adaptive update of the tiles and analytics conducted); and 
the indirect link is a link other than a correlation between data sources of the first micro-application actor and the second micro-application actor (paragraph [0136], tiles become available as products are added), and is a link other than a correlation between data sets of the first micro-application actor and the second micro-application actor (paragraph [0143], contextual information is related to and based on the items that are added to the cart); and 
in response to receiving the request, generating or modifying the first micro-application actor so as to include the indirect link to the second micro-application actor (paragraph [0146], adjusting the tiles in a context specific matter).

With respect to claims 22, Miller discloses the computer-implemented method of claim 21, wherein each micro-application actor of the platform is configured to retrieve a respective data set (paragraph [0049]), generate a respective output by applying a respective set of rules to the respective data set (paragraph [0050], lines 1-5, adaptive grid engine), and perform at least one respective act by applying the respective set of rules to the generated output (paragraph [0051], lines 1-8, determines the state of each tile).

With respect to claim 23, Miller discloses the computer-implemented method of claim 22, further comprising: causing the first micro-application actor to retrieve the respective data set for the first micro-application actor (paragraph [0049]), generate the respective output for the first micro-application actor (paragraph [0050], lines 1-5, adaptive grid engine), and perform the at least one determines the state of each tile).

With respect to claim 24, Miller discloses the computer-implemented method of claim 23, wherein the at least one respective act for the first micro-application actor includes causing, via the indirect link, the second micro-application actor to retrieve the respective data set for the second micro-application actor (paragraph [0049]), generate the respective output for the second micro-application actor (paragraph [0050], lines 1-5, adaptive grid engine), and perform the at least one respective act for the second micro-application actor (paragraph [0051], lines 1-8, determines the state of each tile).

With respect to claims 25 and 31, Miller discloses the computer-implemented method of claims 24 and 30, wherein the at least one respective act for the second micro-application actor includes one or more of (i) generating or updating a graphic based on the respective data for the first micro-application actor (paragraph [0050], lines 1-5, adaptive grid engine), or (ii) transmitting a notification to one or more of a user or another micro-application actor (paragraph [0158]).

With respect to claims 26 and 32, Miller discloses the computer-implemented method of claims 23 and 30, wherein the at least one respective act for the first micro-application actor includes one or more of (i) generating or updating a graphic based on the respective data for the second micro-application actor (paragraph [0050], lines 1-5, adaptive grid engine), or (ii) transmitting a notification to one or more of a user or another micro-application actor (paragraph [0158]).

With respect to claims 27 and 38. , Miller discloses the computer-implemented method of claims 21 and 33, wherein: 

the method further comprises generating or modifying the at least one feature of the first micro-application actor in response to receiving the request (paragraph [0197], lines 18-29).

With respect to claims 28, 33, and 35, Miller discloses the computer-implemented method of claim 21, 30 and 34, wherein the request is received via an interactive interface for a person that is configured to enable the person to selectively add, delete, and modify the micro-application actors of the platform (paragraph [0197], lines 1-18).

With respect to claims 29 and 34, Miller discloses the computer-implemented method of claims 21 and 33, wherein the first micro-application actor and the second micro-application actor are included in a scene of the platform that is configured to provide one or more of a graphic or a notification based on respective outputs of the first micro-application actor and the second micro-application actor (paragraph [0158]).

With respect to claim 36, Miller discloses the system of claim 35, wherein the first scene is associated with a user profile corresponding to the person (paragraph [0098]).

With respect to claim 37. , Miller discloses the system of claim 36, wherein the platform is configured to restrict access to the first scene to the person (paragraph [0098]).

With respect to claim 39, Miller discloses the system of claim 30, wherein at least one of the first data source or the second data source is remote from the system (paragraph [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Almasan	Pat. Pub.	2019/0121669
Andrews	Pat. Pub.	2016/0381118
White		Pat. Pub.	2022/0004384
Chu		Pat. Pub.	2021/0390486
Gogate		Pat. Pub.	2021/0191790
Momchilov	Pat. Pub.	2021/0168090
Xu		Patent no.	11,012,400
Bahrie		Pat. Pub.	2019/0012316
Miller		Patent no.	11,176,210
Dalal		Patent no.	9,753,902

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





1/15/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457